Mario Pittoni, J.
By this proceeding under article 78 of the Civil Practice Act petitioner, the owner of a triangular parcel of land at Albertson, seeks a review of a determination of the *433Board of Zoning Appeals of the Town of North Hempstead which refused his application for a variance.
The area of the plot is about 4,500 square feet. The ordinance required 5,000 square feet, and imposed certain setback requirements with which petitioner could not comply. The application was rejected on the theory that the petitioner’s title was acquired through the county as the result of a tax sale and that the county, while it owned petitioner’s premises, had also been the owner of adjoining premises included in the old Motor Parkway.
In another litigation decided herewith (Matter of Cambareri v. Michaelis, 20 Misc 2d 119), this court has held that ownership by the County of Nassau as the result of a sale for taxes does not operate to deprive individual but adjoining plots of land of immunity from area requirements under zoning ordinances which they may otherwise possess. That reasoning applies to the present case. In fact, in this instance, the county did in fact combine parcels in several ownerships to make up the plot now owned by the petitioner.
The determination under review will be annulled and the matter remitted to the Zoning Board of Appeals to issue a permit subject to such reasonable provisions as to front and side yards as may be found proper. No costs.
Settle order on notice.